Memorandum by the Court. Appeal from a decree of the Surrogate’s Court of Sullivan 'County which, in a proceeding to determine the validity and effect of the attempted election by testator’s widow to take her share of decedent’s estate as in intestacy (EPTL 5-1.1), held the widow barred from such election by virtue of the provisions of an antenuptial agreement. The evidence in the present case contained questions of fact for the Surrogate and we perceive no basis for disturbing his findings. The agreement was duly executed and acknowledged and the decision of the Surrogate correctly decides the legal issues argued on this appeal. Decree affirmed, without costs. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and 'Sweeney, JJ., concur in memorandum by the court.